Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after an interview with Nicole Ressue on 8/10/2022.

Amendments to the Claims
This listing of claims will replace all prior versions and listings of claims in the application:

1-21.	(canceled)	
22.	(currently amended) A system to assess utility consumption comprising:
-	at least one utility-provided sensor that provides direct information on consumption of at least one particular consumption type;
-	at least one utility data input, specific to sense consumption of a particular commodity type, wherein said at least one utility data input is chosen from: a utility electrical voltage information input,[[;]] a utility electrical current information input, a utility water flow information input, a utility gas flow information input, and any combination of the above
at least one utility-provider independent redundant sensor that provides utility-provider-independent sensed utility data that is redundant as to said utility-provided sensor and that provides direct information on consumption of said at least one particular commodity type as part of a local device;
a utility data input consumption sensor cross check responsive to said at least one utility-provider independent redundant sensor that provides utility-provider-independent sensed utility data that is redundant as to said utility-provided sensor and that provides direct information on consumption of said at least one particular commodity type as part of said local device and responsive to said at least one utility data input;
an automatic cross check alert that alerts a user if desired in response to said utility data input consumption sensor cross check responsive to said at least one utility-provider independent redundant sensor that provides utility-provider-independent sensed utility data that is redundant as to said utility-provided sensor and responsive to said at least one utility data input, and that acts to inform a user if existing utility-provided sensor information does not match said utility-provided independent sensed utility data;
a local, on-site collected utility use information storage responsive to said at least one utility data input;
a data approximation utility estimated cost generator based on said at least one utility data input;
a superset format transformer that is specifically configured to act automatically through processor programming to create a standard formatted composite utility data in an output that includes consumption information, consumption units, and time of measurement information; and
wherein said superset format transformer is responsive to said local, on-site collected utility use information storage;
wherein said output is created in a format chosen from: a comma separated value format, a tab-delimited format, an MS-XLS binary file format, an MS-XLSX binary file format, a delimiter separated format, a tab separated value format, and an open standard file data format; and 
wherein said superset format transformer is specifically configured to act automatically through said processor programming to automatically normalize said standard formatted composite utility data;
a user settable, data frequency selector that is specifically configured to instruct processor programming to act automatically through said processor programming in a way to set a data frequency for said at least one utility data input specific to consumption of said particular commodity type and which is specifically configured through processor programming to act automatically to re-generate approximate utility data to achieve a set desired data frequency for each sensor that senses consumption of said particular commodity type.

23.	(previously presented) A system to assess utility consumption as described in claim 22 and further comprising a real-time current rate of composite utility estimated economic spend generator that provides current composite utility economic spend information for said at least one particular commodity type.

24.	(previously presented) A system to assess utility consumption as described in claim 23 and further comprising:
an abnormal cost occurrence identifier; and
an abnormal cost occurrence user notification display responsive to said abnormal cost occurrence identifier.

25.	(previously presented) A system to assess utility consumption as described in claim 23 and further comprising:
-	a discordantly fragmented information data approximation utility estimated cost generator; and 
-	an estimated data indication display responsive to said discordantly fragmented information data approximation utility estimated cost generator.

26.	(previously presented) A system to assess utility consumption as described in claim 22 and further comprising:
- 	a collected composite utility data information equipment monitor; and
- 	an automatic user equipment change query responsive to said collected composite utility data information equipment monitor.

27.	(previously presented) A system to assess utility consumption as described in claim 22 and further comprising a retroactive utility provider bill data comparator.

28.	(currently amended) A system to assess utility consumption comprising:
at least one utility data input, to sense consumption of a particular commodity type, wherein said at least one utility data input is chosen from: a utility electrical voltage information input,[[;]] a utility electrical current information input, a utility water flow information input, a utility gas flow information input, and any combination of the above
at least one utility-provider independent redundant sensor that provides a utility-provider-independent sensed utility data input that is at least in part redundant as to said at least one utility data input;
a utility data input consumption sensor cross check responsive to said at least one utility-provider independent redundant sensor that provides utility-provider-independent sensed utility data that is at least in part redundant as to said at least one utility data input; [[and]]
an automatic cross check alert that alerts a user if desired in response to said utility data input consumption sensor cross check responsive to said at least one utility-provider independent redundant sensor that provides utility-provider-independent sensed utility data that is at least in part redundant as to said at least one utility data input, and that acts to inform a user if said at least one utility data input does not match said utility-provider-independent sensed utility data input; 
- 	a real-time composite utility estimated economic spend generator that provides a composite utility cost indication for said at least one utility sensor data input and that provides real-time composite utility estimated economic spend information, and that is configured through processor programming to provide said real-time composite utility estimated economic spend information in a way that automatically transforms disparate data to values that span comparable unit ranges and to automatically generate composite utility cost indications in real-time for said at least one utility data sensor input[[.]] and
-	a superset format transformer that is specifically configured to act automatically through processor programming to create a standard formatted composite utility data in an output that includes consumption information, consumption units, and time of measurement information; 
wherein said superset format transformer is responsive to said local, on-site collected utility use information storage;
wherein said output is created in a format chosen from: a comma separated value format, a tab-delimited format, an MS-XLS binary file format, an MS-XLSX binary file format, a delimiter separated format, a tab separated value format, and an open standard file data format; and 
wherein said superset format transformer is specifically configured to act automatically through said processor programming to automatically normalize said standard formatted composite utility data.

29.	(previously presented) A system to assess utility consumption as described in claim 28 and further comprising a real-time composite utility estimated economic spend generator that provides current composite utility economic spend information for at least one utility data input, to sense consumption of a particular commodity type.

30.	(previously presented) A system to assess utility consumption as described in claim 29 wherein said at least one utility data input, to sense consumption of a particular commodity type comprises multiple disparate utility data inputs, each specific to sense consumption of a particular commodity type, and further comprising a collected composite utility data information correlator responsive to at least one of said multiple disparate utility data inputs, and having a new frequency approximate data generation capability specifically configured to act automatically through processor programming that is configured to act in a way that generates missing utility sensor data that is not provided by at least one of said multiple disparate utility data inputs, each specific to sense consumption of a particular commodity type, to create a new data frequency that makes data correspond even if data intervals are different.

31.	(previously presented) A system to assess utility consumption as described in 29 wherein said composite utility estimated economic spend generator comprises a discordantly fragmented information data approximation utility estimated economic spend generator.

32.	(previously presented) A system to assess utility consumption as described in claim 28 and further comprising a collected composite utility data information equipment monitor for at least one specific item of equipment. 

33.	(previously presented) A system to assess utility consumption as described in claim 32 and further comprising an automatic user equipment change query responsive to said collected composite utility data information equipment monitor. 

34.	(currently amended) A method of assessing utility consumption comprising the steps of:
sensing, by a utility-provided sensor, consumption of at least one particular commodity type;
obtaining at least one utility data input, relative to consumption of a particular commodity type, chosen from: 
obtaining electrical voltage information for a utility and particular to consumption of an electrical commodity type;
obtaining electrical current information for a utility and particular to consumption of a gas commodity type; and
obtaining water flow information for a utility and particular to consumption of a water commodity type;
redundantly sensing utility data, by a utility-provider-independent sensor, for at least one utility, that is at least in part redundant as to said step of utility-provided sensing, and that provides information relative to consumption of at least one of a particular commodity type, and to provide utility-provider-independent redundant sensed utility data for at least one utility as part of a local device for at least one utility data input;  
cross checking by a cross check computer said utility-provider-independent redundant sensed utility data for at least one utility against data obtained from at least one of said steps of: obtaining electrical voltage information for a utility and particular to consumption of an electrical commodity type,[[;]] obtaining electrical current information for a utility and particular to consumption of a gas commodity type,[[;]] and obtaining water flow information for a utility and particular to consumption of a water commodity type;
automatically alerting a user, by a user notification computer if desired, if existing utility-provided data does not match said utility-provider-independent redundant sensed utility data as a result of said step of cross checking by said cross check computer said utility-provider-independent redundant sensed utility data for at least one utility against data obtained from at least one of said steps of: obtaining electrical voltage information for a utility and particular to consumption of an electrical commodity type,[[;]] obtaining electrical current information for a utility and particular to consumption of a gas commodity type,[[;]] and obtaining water flow information for a utility and particular to consumption of a water commodity type;
user setting a desired data frequency for said at least one utility data input;
automatically generating a new data frequency that makes sensor data correspond even if data interval are different and that is not provided as a result of at least one of said steps of: obtaining electrical voltage information for a utility and particular to consumption of an electrical commodity type,[[;]] obtaining electrical current information for a utility and particular to consumption of a gas commodity type,[[;]] and obtaining water flow information for a utility and particular to consumption of a water commodity type; and

- 	a superset format transformer that is specifically configured to act automatically through processor programming to create a standard formatted composite utility data in an output that includes consumption information, consumption units, and time of measurement information;
wherein said superset format transformer is responsive to said local, on-site collected utility use information storage;
wherein said output is created in a format chosen from: a comma separated value format, a tab-delimited format, an MS-XLS binary file format, an MS-XLSX binary file format, a delimiter separated format, a tab separated value format, and an open standard file data format; and 
wherein said superset format transformer is specifically configured to act automatically through said processor programming to automatically normalize said standard formatted composite utility data.

35.	(previously presented) A method of assessing utility consumption as described in claim 34 and further comprising the step of automatically generating by a composite utility information computer, real-time composite utility cost indications in response to said step of obtaining at least one utility data input, relative to consumption of a particular commodity type.

36.	(previously presented) A method of assessing utility consumption as described in claim 35 and further comprising the steps of:
identifying by a computer a potentially abnormal cost occurrence; and
advising said user by a computer of the existence of said abnormal cost occurrence.

37.	(previously presented) A method of assessing utility consumption as described in claim 34 and further comprising the step of automatically generating by a missing data computer, missing utility data relative to consumption of at least one particular commodity type by a new frequency approximate data generation capability to create a new data frequency that makes sensor data correspond even if data intervals are different.

38.	(previously presented) A method of assessing utility consumption as described in claim 37 wherein said step of obtaining at least one utility data input, relative to consumption of a particular commodity type comprises the step of obtaining multiple utility data inputs, to sense consumption of multiple commodity types, and further comprising the step of automatically data-frequency correlating by a correlation computer the information from each of said multiple utility data inputs to achieve data frequency-correlated composite utility data information through processor programming with said step of automatically generating missing utility data relative to consumption of at least one particular commodity type to create a new data frequency that makes sensor data correspond even if data intervals are different.

39. 	(previously presented) A method of assessing utility consumption as described in claim 37 and further comprising the step of tagging by a computer a generated data indication for user awareness when said step of automatically generating approximate data to create said new data frequency has occurred.

40.	(previously presented) A method of assessing utility consumption as described in claim 34 and further comprising the steps of:
determining likely changes in installed equipment; and 
automatically querying a user as a result of said step of determining likely changes in installed equipment.

41.	(previously presented) A method of assessing utility consumption as described in claim 34 and further comprising the step of automatically self-checking a composite cost indication against a different calculation of cost for a similar period by retroactively comparing a composite cost indication against information in a utility provider bill.

Reason for Allowance
As per claims 22-41, the claims, as amended, are directed to patent eligible subject matter under 35 U.S.C. 101. Independent claims 22, 28 and 34, while reciting the abstract idea of assessing utility consumption (which can be characterized as certain methods of organizing human activity in the form of management of business relations and managing interactions between people), are not directed to the abstract idea because the claims integrate the abstract idea into a practical application such that the claim is more than a drafting effort to monopolize the abstract idea. The claims recite a system for one utility sensor providing direct consumption information, while utility data input senses consumption of a consumption type, a utility independent redundant sensor providing utility independent sensed utility data redundant to provided sensor providing direct consumption information, utility data input consumption sensor cross check, automatic cross check alert that alerts a user if desired in response to utility data input consumption sensor cross check responsive to said at least one utility-provider independent redundant sensor that provides utility-provider-independent sensed utility data that is redundant as to said utility-provided sensor and responsive to said at least one utility data input, and that acts to inform a user if existing utility-provided sensor information does not match said utility-provided independent sensed utility data, a superset format transformer that is specifically configured to act automatically through processor programming to create a standard formatted composite utility data in an output that includes consumption information, consumption units, and time of measurement information, wherein said superset format transformer is responsive to said local, on-site collected utility use information storage, wherein said output is created in a format chosen from: a comma separated value format, a tab-delimited format, an MS-XLS binary file format, an MS-XLSX binary file format, a delimiter separated format, a tab separated value format, and an open standard file data format, superset format transformer is specifically configured to act automatically through said processor programming to automatically normalize said standard formatted composite utility data, a user settable, data frequency selector that is specifically configured to instruct processor programming to act automatically through said processor programming in a way to set a data frequency for said at least one utility data input specific to consumption of said particular commodity type and which is specifically configured through processor programming to act automatically to re-generate approximate utility data to achieve a set desired data frequency for each sensor that senses consumption of said particular commodity type performing the method of the independent claims represents integration of the abstract idea into a practical application such that the claims are more than a drafting effort to monopolize the abstract idea. 

The following is an examiner’s statement of reasons for allowance: 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, however, as explained below, the claimed invention is distinguished from such prior art.
The closest prior art of record is Stein [20140058572], Tsypin [20100283606], Jeong [20150323948], Markey [20160275629], Hedley [20100286937], Kobraei [20110202293], Al-Harbi [20090307116], Cha [20180299417] and Marshini [Getting to Green], which describes system to assess utility consumption using sensor at consumers’ location to track usage with a redundant sensor, providing data for consumption type, further Marshini presents managing domestic resource consumption. However, whether in combination or alone, these prior arts do not teach or suggest each and every feature of Independent Claim 22, 28 and 34.

The prior art fails to explicitly teach:
The prior fails to specifically teach the two separate sensors, as one provides information on consumption of a particular consumption type, meanwhile the other independent redundant sensor provides utility provider independent sensed utility data that is redundant to utility provided sensor and provides direct information on consumption of at least one particular commodity type. Along with an automatic cross check alert that alerts a user if desired in response to said utility data input consumption sensor cross check that acts in response to said at least one utility-provider independent redundant sensor that provides utility-provider-independent sensed utility data for at least one utility data input to inform a user if existing utility-provided sensor information does not match said utility- provided independent redundant sensor information. Additionally the combination of references fail to teach “an automatic cross check alert that alerts a user if desired in response to said utility data input consumption sensor cross check responsive to said at least one utility-provider independent redundant sensor that provides utility-provider-independent sensed utility data that is redundant as to said utility-provided sensor and responsive to said at least one utility data input, and that acts to inform a user if existing utility-provided sensor information does not match said utility-provided independent. sensed utility data; - a local, on-site collected utility use information storage responsive to said at least one utility data input; 2- a data approximation utility estimated cost generator based on said at least one utility data input; - a superset format transformer that is specifically configured to act automatically through processor programming to create a standard formatted composite utility data in an output that includes consumption information, consumption units, and time of measurement information; and wherein said superset format transformer is responsive to said local, on-site collected utility use information storage; wherein said output is created in a format chosen from: a comma separated value format, a tab-delimited format, an MS-XLS binary file format, an MS-XLSX binary file format, a delimiter separated format, a tab separated value format, and an open standard file data format; and wherein said superset format transformer is specifically configured to act automatically through said processor programming to automatically normalize said standard formatted composite utility data; - a user settable, data frequency selector that is specifically configured to instruct processor programming to act automatically through said processor programming in a way to set a data frequency for said at least one utility data input specific to consumption of said particular commodity type and which is specifically configured through processor programming to act automatically to re-generate approximate utility data to achieve a set desired data frequency for each sensor that senses consumption of said particular commodity type”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628